UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABRAHAM LIBMAN, individually and on
behalf of all others similarly situated,

                          Plaintiff,                                  ORDER

             - v. -                                            21 Civ. 829 (PGG)

HERCULES CORP.,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at the May 27, 2021 conference, Defendant will submit a letter by

June 3, 2021 stating how it wishes to proceed with respect to its proposed motion to dismiss.

(Dkt. No. 18) If Defendant seeks to proceed with the motion, defense counsel will (1) explain

why the concerns expressed by the Court about the motion are unfounded; and (2) propose a

briefing schedule that has been discussed with Plaintiff’s counsel.

Dated: New York, New York
       June 2, 2021
